DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.
Amended claims 1, 4, 8, 14-16 and 41 are pending in the present application.
Applicants elected previously without traverse of the following species: (a) anti-VEGF antibody as an encoded mRNA; (b) unmodified mRNA; (c) a lipid based nanoparticle; and (d) detection about 24 hours post-administration.
Accordingly, amended claims 1, 4, 8, 14-16 and 41 are pending in the present application; and they are examined on the merits herein with the above elected species.

Response to Amendment
In light of currently amended claims, particularly with the new limitation “wherein the mRNA is encapsulated within a lipid nanoparticle comprising one or more cationic lipids and further comprising DOPE, cholesterol, and DMG-PEG2K”, all 103 rejections set forth in the Final rejection dated 07/27/2020 were withdrawn in favor of the new ground of rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 1, 4, 8, 14-16 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Guild et al (WO 2012/170930; IDS) in view of Naash et al (US 2009/0011040), Hoerr et al (WO 2008/083949; IDS) and Constable et al (US 9,943,573).  This is a new ground of rejection.
The instant claims are directed to a method of ocular delivery of messenger RNA (mRNA) comprising:  administering into an eye of a subject in need of delivery via intravitreal administration a composition comprising an mRNA encoding a protein, such that the administration of the composition results in sustained expression and/or activity of the protein encoded by the mRNA in the eye for at least 24 hours post-administration, wherein the protein encoded by the mRNA is an anti-VEGF antibody (elected species), wherein the mRNA is encapsulated within a lipid nanoparticle comprising one or more cationic lipids and further comprising DOPE, cholesterol, and DMG-PEG2K; and the same method for treating an eye disease, disorder or condition.
With respect to the elected species, Guild et al already taught methods for delivery of mRNA gene therapeutic agents that lead to the production of therapeutically effective levels of secreted proteins via a “depot effect” for management and treatment of a large number of diseases, with target cells act a depot source for production of soluble, secreted proteins into the circulatory system at therapeutic levels, and the mRNA gene therapeutic agents are loaded in lipid nanoparticles (see at least the Abstract; page 3, last 3 paragraphs; section titled “Lipid nanoparticle” on pages 21-28; page 28, second paragraph; Examples 1-2).  Guild et al also disclosed that the nanoliposomal transfer vehicle used to facilitate mRNA delivery to the target cell may comprise one or more cationic lipids, non-cationic lipids, and/or PEG-modified lipids; and the transfer vehicle comprises one of the following lipid formulations:  C12-2200, DOPE, chol, DMG-PEG2K; DODAP, DOPE, cholesterol, DMG-PEG2K; HGT5000, DOPE, chol, DMG-PEG2K; and HGT5001, DOPE, chol, DMG-PEG2K (paragraph bridging pages 5-6; last paragraph on page 25 continues to second paragraph on page 26).  Please note that C12-2200, DODAP, HGT500 and HGT5001 are cationic lipids.  Guild et al stated “[t]he secreted protein is produced by the target cell for sustained amounts of time.  For example, the secreted protein may be produced for more than one hour, more than four, more than six, more than 12, more than 24, more than 48 hours, or more than 72 hours after administration…In some embodiments, the level of detectable polypeptide is from continuous expression from the mRNA composition over periods of time of more than one, more than four, more than six, more than 12, more than 24, more than 48 hours, or more than 72 hours after administration” (paragraph bridging pages 5-6); and “Upon transfection, a natural mRNA in the compositions of the invention may decay with a half-life of between 30 minutes and several days….In some embodiments of the invention, the activity of the mRNA is prolonged over an extended period of time.  For the activity of the mRNA may be prolonged such that the composition of the present invention are administered to a subject on a semi-weekly or bi-weekly basis, or more preferably on a monthly, bi-monthly, quarterly or an annual basis” (page 13, first full paragraph).  Guild et al also taught that the mRNA in the compositions of the invention may comprise at least one modification which confers increased or enhanced stability to the nucleic acid (e.g., alterations in one or more nucleotides of a codon such that the codon encodes the same amino acid but is more stable than the codon found in the wild-type version of the mRNA; incorporation of non-nucleotide linkages or modified nucleotides into the mRNA sequences; and the alteration of the 3’UTR or the 5’UTR) (pages 13-18).  Guild et al further taught that the composition of the invention is directed or targeted to a variety of cells that include neural cells, photoreceptor cells (e.g., rods and cones), retinal pigmented epithelial cells among many others (page 28, second paragraph); and the single mRNA may be engineered to encode more than one subunit of a heterodimer such as a single-chain Fv antibody or the mRNA may encode a functional monoclonal antibody or polyclonal antibody, including anti-vascular endothelial growth factor (VEGF) antibodies useful for treatment of VEGF-mediated diseases, such as cancer (page 33, first paragraph).  Guild et al also disclosed various routes of administrations that include intraocular injections for the disclosed compositions (page 34, third full paragraph).  Guild et al further disclosed numerous advantages for using RNA as a gene therapy agent with respect to DNA-based gene therapy, that include:  (1) RNA does not involve the risk of being stably integrated into the genome of the transfected cell, thus eliminating the concern that the introduced genetic material will disrupt the normal functioning of an essential gene, or cause a 
Guild et al do not teach specifically a method of ocular delivery of mRNA coding anti-VEGF antibody (elected species) into an eye of a subject in need thereof via intravitreal administration to result in sustained expression and/or activity of the protein encoded by the mRNA in the eye for at least 24 hours post-administration.
Before the effective filing date of the present application (03/24/2014), Naash et al already taught a method of using compacted nucleic acid nanoparticles for non-viral gene transfer to various tissues of the human eye or eyes of other mammals (e.g., an eyeball including the anterior and posterior segment of the eye, the vitreous cavity, the choroid, the subretinal space, the conjunctiva, the intracorneal space, the macula, the retina and the optic nerve) for treating an ocular disease/disorder/condition (e.g., acute macular degeneration, non-exudative age related macular degeneration and exudative age related macular degeneration, ocular tumors, glaucoma, diabetic uveitis, proliferative vitreoretinopathy, dry eye syndromes), wherein in an embodiment the nanoparticles comprise a neutrally-charged complex containing a single molecule of plasmid DNA compacted with PEG-substituted polylysine peptides, which complexes are stable in saline and serum, and are found to be non-toxic (see at least the Abstract; RNA, or molecules which contain both ribo- and deoxyribonucleotides…The nucleic acid may be double stranded, single stranded, or contain portions of both double stranded or single stranded sequence….Alternatively, if the nucleic acid is single or double-stranded RNA, an RNA derivative, or siRNA, such nucleic acids may be directly compacted with polycationic polymers to form nanoparitlces.  The therapeutic nanoparticle may contain one or more genes, cDNAs, RNAs, shRNA moieties, or siRNAs” (paragraphs [0030]-[0031]).  Naash et al also disclosed that the number of nucleic acids encapsulated within the nanoparticle may vary from one, two, three to many, depending on the disease being treated; the exogenous nucleic acid of the nanoparticle preferably encodes a protein to be expressed and useful to treat an ocular disease (paragraphs [0032]-[0033]); and nucleic acids are naturally occurring or non-naturally occurring deoxyribonucleotides or ribonucleotides (paragraph [0030]-[0031]).  Naash et al taught the compacted nanoparticles are administered into a patient via various routes of administration, including intravitreal injection (paragraph [0041]), subretinal injection (paragraph [0053]-[0054]), or subconjuctival or suprachoroidal placement (paragraph [0123]).
Moreover, Hoerr et al also disclosed an antibody-coding, non-modified or modified RNA (e.g., including encoded antibody against tumor antigen VEGF), and preferably in the form of mRNA for gene therapy without the risks associated with the use of DNA for treatment of tumors and cancer diseases, cardiovascular diseases, Bevacizumab (Avastatin) targeting VEGF for treating proliferative diabetic retinopathy).  Hoerr et al taught that the RNA can be introduced directly into an organism or being in the naked form or as a complex with suitable carriers (e.g., liposomes) or can have modifications (of the RNA) (page 20, last paragraph; page 41, second paragraph).  Hoerr et al noted that the use of DNA as an agent in gene therapy elicits a formation of anti-DNA antibodies, the possible persistence of foreign DNA in the organism can lead to a hyperactivation of the immune system, and foreign DNA can interact with the host genome to cause mutations by integration into the host genome (page 5, second paragraph).  Hoerr et al also noted that in medical uses, in many cases antibodies can be employed directly only with difficulty since they usually have only a very short half-life in vivo, and therefore possibly cannot reach their target antigen at all; which requires either high active compound concentrations of the desired antibody or alternative methods which are suitable for providing large amounts of antibodies in vivo (page 4, fourth paragraph).
Furthermore, Constable et al already disclosed successfully a method for treating ocular neovascularization such as age-related macular degeneration (AMD) in a human subject, comprising administering to an eye of the human subject a single dose of a pharmaceutical composition comprising a recombinant virus encoding a soluble Fms-related tyrosine kinase-1 (sFLT-1) protein, and about 5 to 10 days prior to  a first intravitreal injection of an antibody against VEGF such as bevacizumab or ranibizumab is administered into the eye of the subject (see at least the Background of the Disclosure; Summary of the disclosure; Fig. 13 and issued claims 1-17).  Constable et al also stated “Recent data suggest that VEGF is the principal angiogenic growth factor in the pathogenesis of the wet form of AMD” (col. 15, lines 26-28”).
Accordingly, it would have been obvious for an ordinary skilled artisan to modify the teachings of Guild et al by also at least intravitreally administering to an eye of a subject in need thereof an mRNA coding an anti-VEGF antibody that is encapsulated in lipid/liposome-based nanoparticles comprising C12-2200, DOPE, chol, DMG-PEG2K; DODAP, DOPE, cholesterol, DMG-PEG2K; HGT5000, DOPE, chol, DMG-PEG2K; or HGT5001, DOPE, chol, DMG-PEG2K to treat age-related macular degeneration (AMD), in light of the teachings of Naash et al, Hoerr et al, and Constable et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because:  (i) Naash et al already demonstrated successfully a method of using compacted nucleic acid nanoparticles for non-viral gene transfer to various tissues of the human eye or eyes of other mammals to treat an ocular disease/disorder/condition, including via intravitreal injection; (ii) Hoerr et al also taught using non-modified or modified antibody-coding mRNA for gene therapy without the risks associated with the use of DNA in gene therapy (e.g., avoid formation of anti-DNA antibodies, hyperactivation of the host immune system and causing mutations in the host); and (iii)  Constable et al taught that VEGF is the principle angiogenic growth factor in the pathogenesis of the wet form of AMD, and they also taught successfully a method for treating ocular neovascularization such as AMD in a human subject comprising a first intravitreal injection of an antibody against VEGF (e.g., bevacizumab or ranibizumab) into an eye of the subject.  Please noting that the primary Guild reference also taught explicitly that the composition is directed or targeted to a variety of cells that include photoreceptor cells (e.g., rods and cones) and retinal pigmented epithelial cells; and the mRNA may encode a functional monoclonal antibody or polyclonal antibody, including anti-vascular endothelial growth factor (VEGF) antibodies useful for treatment of VEGF-mediated diseases.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings Guild et al, Naash et al, Hoerr et al, and Constable et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicants’ arguments related to the above 103 rejection in the Amendment filed on 01/26/2021 (pages 4-9) have been fully considered but they are respectfully not found persuasive for the following reasons.
Applicants argued basically that Nash discloses use of a nanoparticle formulation for delivery of a plasmid DNA in mice; Hoerr does not disclose mRNA being administered into an eye of the subject via intravitreal administration; Constable only discloses a method of treating ocular neovascularization using anti-VEGF fails to teach an mRNA is administered into the eye of the subject via intravitreal administration.  Applicants also argued that nothing in the cited references would allow an ordinary skilled artisan to arrive at the presently claimed invention with any reasonable expectation of success.  Applicants further argued that delivery of mRNA to the eye is challenging as evidenced at least by paragraph [0003] of the present application and the review of Patel et al (Systemic Reviews in Pharmacy, Vol. 1:113-120; 2010; Exhibit A); and despite the challenges Applicants successfully demonstrated robust protein production obtained from intravitreal administration of an mRNA.  Once again, Applicants directed the examiner to the “unexpectedly successful” and sustained production of protein in a mammalian eye in Example 3 and Table 1 of the specification; particularly Applicants achieved an over 3000-fold increase (“cKK-E12” compared to “Saline”) in luminescence produced by the protein expressed by the delivered mRNA; and Applicant’s claimed method was particularly effective in sustained expression of the protein for at least 24 hours post-administration.  Applicants also argued that the Naash reference is directed to delivering DNA to human eyes or eyes of other mammals using “a neutrally-charged complex containing a single molecule of plasmid DNA compacted with PEG-substituted polylysine peptides” via subretinal administration; and the Naash reference only observed “four- to five-fold” increase in expression over the uninjected control.  Applicants also cited two articles in the form of Ochakovski et al (Frontiers in Neuroscience 11:174, doi:10.3389/frins.2017.00174, 7 pages; 2017; Exhibit B) and Uchida et al (PLOS ONE 8:e56220, 2013; Exhibit C) for the comparison of subretinal and intravitreal delivery routes, and argued that the concentrated delivery of vector can be problematic because of a larger diffusional volume of the vitreous space and as a result an ordinary skilled in the art would expect the vitreous space would dilute therapeutic vectors and mRNA to be less stable and more susceptible to degradation compared to plasmid DNA disclosed in the Naash reference.  Applicants also cited the statements in the Abstract of the Uchida reference “[m]essenger RNA (mRNA) introduction is a promising approach to produce therapeutic proteins….However, it is difficult to induce mRNA in vivo mainly because of the instability of mRNA under physiological conditions and its strong immunogenicity through the recognition by Toll-like receptors (TLRs)”.  Accordingly, Applicants argued that an ordinary skilled in the art would not and could not have predicted that the intravitreal administration of mRNA within a lipid nanoparticle would result in the surprising enhanced and sustained expression and/or activity of the protein encoded by the mRNA.
First, with respect to the new limitation “wherein the mRNA is encapsulated within a lipid nanoparticle comprising one or more cationic lipids and further comprising DOPE, cholesterol, and DMG-PEG2K” in currently amended claims please refer to the teachings of the new primary Guild reference (WO 2012/170930).
Second, since the above rejection was made under 35 U.S.C. 103 none of the cited references has to teach every limitation of the instant claims.  For example, the Hoerr reference does not have to disclose mRNA being administered into an eye of a subject via intravitreal administration nor does the Nash reference have to teach a lipid nanoparticle comprising one or more cationic lipids, DOPE, cholesterol and DMG-PEG2K for delivery of an mRNA encoding an anti-VEGF antibody.  It also appears that Applicants 
Third, please noting that the Naash reference already taught explicitly that the compacted nanoparticles are administered into a patient via various routes of administration that includes intravitreal injection (paragraph [0041]) along with subretinal injection (paragraph [0053]-[0054]), subconjuctival and suprachoroidal placement (paragraph [0123]).  Moreover, the Constable reference also taught successfully a method for treating ocular neovascularization such as AMD in a human subject comprising a first intravitreal injection of an antibody against VEGF (e.g., bevacizumab or ranibizumab) into an eye of the subject (issued claims 1-17).  Accordingly, there is nothing that is challenging in administering intravitreally a lipid nanoparticle comprising one or more cationic lipids, DOPE, cholesterol and DMG-PEG2K into an eye of a subject as set forth in the above new ground of rejection.  It is noting that paragraph [0003] of the specification is simply a generic paragraph in the Background section, while Exhibit A is a generic 2010 review on ophthalmic drug delivery that does not even address mRNA as a drug, let alone mRNA encapsulated within a lipid nanoparticle comprised of one or more cationic lipids along with DOPE, cholesterol and DMG-PEG2K.  
Fourth, any “unexpected” result must be commensurate with the scope of the claims.  Example 3 and Table 1 are results obtained from the use of a nanoliposome comprised of cKK-E12, DOPE, cholesterol and DMG-PEG2K in a particular ratio.  However, none of the instant claims is necessarily limited to a method of ocular delivery of mRNA using the nanoliposome in Example 3.  Currently amended claims do not even require a lipid nanoparticle comprising cKK-E12 as one or more cationic lipids.  It is also noted that the primary Guild reference already taught secreted protein is produced by the target cell for sustained amounts of time, with the level of detectable polypeptide from continuous expression from the mRNA composition over periods of time of more than 24, more than 48 hours, or more than 72 hours after administration.
Fifth, none of Exhibits B and C concerns specifically about the intravitreally delivering of mRNA encapsulated within a lipid nanoparticle comprised of one or more cationic lipids, DOPE, cholesterol and DMG-PEG2K.  Unlike naked mRNA, the mRNA encapsulated within a lipid nanoparticle of the primary Guild reference would be stabilized/protected and not susceptible to degradation in the vitreous space; and this stance is also supported by Exhibit C as evidenced by the following statements “We used a novel carrier based on self-assembly of a polyethylene glycol (PEG)-polyamino acid block copolymer, polyplex nanomicelle, to administer mRNA into the central nervous system (CNS)….the nanomicelle successfully provided the sustained protein expression in the cerebrospinal fluid for almost a week.  Immune responses after mRNA administration into CNS were effectively suppressed by the use of the nanomicelle compared with naked mRNA introduction….Thus, the polyplex nanomicelle is a promising system that is simultaneously resolved the two major problems of in vivo mRNA introduction, the instability and immunogenicity, opening the door to various new therapeutic strategies using mRNA” (Abstract).


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 	Dong et al (US 9,512,073) disclosed at least nanoparticle that encapsulates an agent to be delivered, wherein the nanoparticle has a formulation comprised of amino acid-,peptide- and polypeptide-lipids referred as “APPLs” such as cKK-E12 (a cationic lipid), DSPC, cholesterol and mPEG2000-DMG (Abstract; and column 243).
2.  	Heartlein et al (US 2015/0140070) also disclosed a nanoliposome comprised of cKK-E12:DOPE:cholesterol:DMG-PEG2K in approximately 40:30:20:10 by molar ratio or 40:32:25:3 by molar ratio for delivering mRNA in vivo (Abstract; and paragraphs [0018]-[0024], [0027]-[0028]).
3.  	Heartlein et al (US 10,087,247) also disclosed a liposome having a size of no more than about 250 nm (e.g., 100 nm, 75 nm or 50 nm) and comprising one or more cationic lipids (including cKK-E12), neutral lipid, cholesterol-based lipid, and PEG-modified lipid (e.g., cKK-E12, DOPE, cholesterol and DMG-PEK2K); which liposome encapsulates one or more mRNAs encoding a heavy chain and a light chain of an antibody, including heavy chain and light chain of Anti-VEGF antibody to be administered into a subject in need thereof (Abstract; Summary of the Invention; col. 3, first two paragraphs; col. 20, line 17 continues to line 42 on col. 23; col. 25, lines 12-24; col. 28, lines 32-67; col. 35, lines 16-35; col. 42, lines 30-33; Example 6 and Figures 5-7).  

Conclusion
No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.


/QUANG NGUYEN/Primary Examiner, Art Unit 1633